Opinion issued October 17, 2002

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00883-CV
____________

SEYED HOSAIN,  Appellant

V.

BANK OF AMERICA,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 760493



O P I N I O N
	The parties have entered into a Rule 11 agreement to compromise and settle
their dispute.  They have agreed that the trial court's judgment of July 3, 2002, should
be reversed and vacated and the case remanded to the trial court for further
proceedings.
	Accordingly, we ORDER the trial court's judgment of July 3, 2002 reversed
and vacated and the case remanded to the trial court for further proceedings.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Wilson. (1)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Davie Wilson, retired Justice, Court of Appeals, First District
of Texas, participating by assignment.